Citation Nr: 1700212	
Decision Date: 01/05/17    Archive Date: 01/13/17

DOCKET NO.  12-04 426	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, type II (diabetes), to include as due to herbicide exposure.

2.  Entitlement to service connection for hypertension, to include as secondary to diabetes.


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services


ATTORNEY FOR THE BOARD

L. Zobrist, Counsel



INTRODUCTION

The Veteran served on active duty from June 1963 to April 1967.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia, that, inter alia, denied service connection for diabetes and hypertension.


FINDINGS OF FACT

1.  The Veteran is not shown to have served in the Republic of Vietnam or in its "brown water" inland waterways during the Vietnam Era, nor is he shown to have been otherwise exposed to herbicides during service. 

2.  Neither diabetes nor hypertension were manifested in service, or within the first postservice year; they are not shown to be otherwise related to his service. 


CONCLUSIONS OF LAW

1.  In-service herbicide exposure is not established.  38 U.S.C.A. § 1116(f) (West 2014); 38 C.F.R. §§ 3.159(a)(2); 3.307 (a)(6)(ii) (2016). 

2.  Service connection for diabetes is not warranted.  38 U.S.C.A. §§ 1110, 1112, 1116, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).

3.  Service connection for hypertension is not warranted.  38 U.S.C.A. §§ 1110, 1112, 1116, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2016).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notification and Assistance

VA's duty to notify was satisfied by letters in November 2008 and January 2009.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2016).

The Veteran's service treatment records (STRs) and pertinent postservice treatment records have been obtained.  He was not afforded a VA examination in connection with the claims at issue.  In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a claim for benefits, there are four factors for consideration: (1) Whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain chronic diseases were manifested during an applicable postservice presumptive period; (3) whether there is an indication that the disability or symptoms may be associated with the veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C. § 5103A (d) and 38 C.F.R. § 3.159 (c)(4).  The third factor has a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and the veteran's service.  McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

Here, the sole theory of entitlement for diabetes is based on presumptions associated with service connection, and the sole theory of entitlement for hypertension is as secondary to diabetes.  To benefit from the presumption of causation and establish service connection, the Veteran must show that he was exposed to herbicides during his service.  38 C.F.R. § 3.309(e).  There is nothing in the record that suggests that a medical examination could show that herbicide exposure aboard the U.S.S. Shasta (the ship upon which the Veteran served) was more or less likely; therefore, an examination to secure a nexus opinion is unnecessary.  VA's duty to assist is met.  Accordingly, the Board will address the merits of the claim.

Analysis

Initially, the Board notes that it has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence as appropriate and the Board's analysis will focus specifically on what the evidence shows, or does not show, as to the claim.

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  To substantiate a claim of service connection there must be evidence of: (1) a current disability (for which service is sought); (2) incurrence or aggravation of a disease or injury in service; and (3) a causal connection between the disease or injury in service and the current disability.  See Shedden v. Principi, 381 F.3d 1163   (Fed. Cir. 2004).  A disease diagnosed after discharge may still be service connected if all the evidence establishes that it was incurred in service.  38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994). 

Certain chronic disabilities (including diabetes and hypertension) may be presumed to have been incurred in service if manifested to a compensable degree within a specified period of time postservice (one year for diabetes and hypertension).  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

The record reflects that the Veteran has (postservice) diagnoses of diabetes and hypertension; thus, current disability is not in dispute.  His STRs are silent for any indication of diabetes or hypertension during active service, or any relationship between diabetes/hypertension and his active service; the record indicates (and the Veteran does not otherwise contend) that they first manifested several decades following separation from active service.  (See, e.g., October 2008 VA record of initial treatment to establish care (noting diabetes onset in 2000 and hypertension onset in 2002)).  Rather, the Veteran claims entitlement to diabetes on a presumptive basis, due to herbicide exposure, and to hypertension as secondary to diabetes.

Under governing law and regulation (38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307(a)(6), 3.309(e)), if the Veteran is shown to have been exposed to herbicides (e.g., Agent Orange) in service, his diabetes may be presumed to be service connected.  Under 38 C.F.R. § 3.307(a)(6), a presumption of exposure to Agent Orange in service applies (only) to Veterans who served in Vietnam.

In this case, the Veteran does not contend that he set foot on the landmass of Vietnam.  (See, e.g., February 2009 statement and September 2010 notice of disagreement (in which the Veteran denied that he went ashore.))  Rather, the Veteran asserts that he was exposed while serving aboard the U.S.S. Shasta.  

The U.S.S. Shasta does not appear on VA's list of ships operating on the inland waterways of Vietnam (i.e., "blue water" vessels), and a PIES information request completed in July 2009 confirms that, although the U.S.S. Shasta served in the official waters of Vietnam, there is no evidence of in-country service.  Furthermore, although the Veteran requests that the U.S.S. Shasta be placed on that list (see substantive appeal received February 2012), he affirmatively stated that, while he was aboard, it did not dock or operate on the inland waterways (see id. (noting that ammunition ships, such as the U.S.S. Shasta, were not allowed to dock and that the U.S.S. Shasta was anchored 2-3 miles off the coast of Vietnam)).

Rather, the Veteran stated, without further explanation, that the U.S.S. Shasta transported barrels of Agent Orange to Vietnam, where they were unloaded onto carriers (implying that he was exposed during transport or the loading/unloading process).  (See September 2010 notice of disagreement and February 2012 substantive appeal).  The Veteran's representative asserted that he was also exposed through handling cargo and ammunition and by coming into contact with exposed persons who were transported by helicopter to the U.S.S. Shasta.

However, the Veteran's file contains a May 2009 Memorandum for Record from the Joint Services Records Research Center (JSRRC), in which the JSRRC noted that substantial research through numerous sources of information resulted in no evidence that Navy ships "used, stored, tested, or transported tactical herbicides."  The JSRRC also concluded that it could not "document or verify that a shipboard veteran was exposed to tactical herbicides based on contact with aircraft that flew over Vietnam or equipment that was used in Vietnam."  The JSRRC ultimately concluded that it could not provide any evidence to support claims of exposure to tactical herbicides (to include Agent Orange) based on service aboard a Navy ship during the Vietnam era (i.e., on a basis other than presence on the landmass or inland waterways of Vietnam.)

The Board has considered whether, in light of the Veteran's lay testimony, remand for a formal finding as to his assertions is required.  However, such development would be futile because it has already been determined by the JSRRC (the entity for conducting the research underlying such formal findings) that no pertinent record evidence exists.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (holding that the Court need not order a remand based on a technical error of law where a remand would unnecessarily impose additional burdens on the Board with no benefit flowing to the veteran).

Furthermore, as the May 2009 JSRRC memo was based on substantial review of the relevant source materials (to include those in the custody of the service departments), the Board finds that the JSRRC conclusions are entitled to substantial probative value.  

The Board acknowledges the Veteran's lay testimony regarding Agent Orange exposure.  While the Veteran is competent to testify as to those matters capable of lay observation, 38 C.F.R. § 3.159(a)(2), in this case, he has not explained the basis for his belief that the U.S.S. Shasta transported Agent Orange (e.g., by providing a description of the barrels transported or other context for his belief); consequently, the Board is unable to conclude that his statements are competent evidence that the U.S.S. Shasta transported Agent Orange.  Furthermore, the Board finds that his bare assertion is contradicted by the findings of the JSRRC, and therefore not credible.  (In reaching this conclusion, the Board is not making a finding that a lack of credibility is due to any negative motive on the Veteran's part; it may simply constitute honest mistake or misrecollection due to the passage of long periods of time.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007) (the Board must make an express credibility finding regarding lay evidence)).

Additionally, the Veteran has not demonstrated that he has the required training or expertise to determine whether his interactions with other cargo or personnel resulted in exposure to Agent Orange.  Thus, the Board concludes that his lay testimony on that theory of exposure is not competent and is not entitled to probative weight.  

The Board has also considered the report of a February 2009 VA Agent Orange examination, in which the examiner concluded that the Veteran's diabetes was the result of Dioxin (i.e., Agent Orange) exposure.  However, the Board notes that such finding was premised on a report that the location of the Veteran's service was in Vietnam.  The examiner did not provide any other medical rationale for concluding that the Veteran's diabetes was the result of Agent Orange exposure.  Consequently, the Board finds that the February 2009 examination report was based on an inaccurate factual premise and is not probative evidence in support of the Veteran's claims.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) ("[a]n opinion based upon an inaccurate factual premise has no probative value").  

In summary, the most probative evidence of record is against a finding that the Veteran was exposed to Agent Orange during active service.  Therefore, service connection for diabetes on a presumptive basis is not established.  There is no evidence of record (to include lay testimony) suggesting that diabetes or hypertension are otherwise related to the Veteran's active service.  Consequently, the appeal in these matters must be denied.

The Board acknowledges the Veteran's honorable service to our country and is sympathetic to the fact that he has medical conditions; however, the Board must apply the law as it exists.  See Owings v. Brown, 8 Vet. App. 17, 23 (1995) (providing that the Board must apply the law as it exists and is not permitted to award benefits based on sympathy for a particular appellant).  As explained above, the Board must conclude that the preponderance of the evidence in this case shows that the Veteran's diabetes and hypertension are not medically related to his military service.  The Board is grateful to the Veteran for his honorable service and regrets that a more favorable outcome could not be reached.


ORDER

Entitlement to service connection for diabetes is denied

Entitlement to service connection for hypertension is denied.




____________________________________________
VICTORIA MOSHIASHWILI
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


